Title: To James Madison from John Graham, 13 February 1806 (Abstract)
From: Graham, John
To: Madison, James


                    § From John Graham. 13 February 1806, New Orleans. “I have the Honor to inclose you a Copy of the General Orders issued by the Governor of this Territory in his Character as Commander in Chief of the Militia; and also a List of the Civil appointments made by him.
                    “The List of the military appointments can not, the Governor tells me, be made out until the return of the Adjutant Genera⟨l,⟩ who is now on a Tour organising the Militia.”
                 